Citation Nr: 1537475	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disorder, to include mild degenerative disc disease of the lumbosacral spine with thoracic strain.


REPRESENTATION

Veteran represented by: Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, R.C., and N.C.



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to March 1976, during the Vietnam Era.  She also served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired psychiatric disorder (to include major depression, a panic disorder with agoraphobia, and PTSD) is related to the Veteran's active service.

 
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include major depression, a panic disorder with agoraphobia, and PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that she has an acquired psychiatric disorder, to include PTSD, as the result of a sexual assault that occurred during service in approximately February 1976.  The record does not contain evidence that directly corroborates the occurrence of the sexual assault.  While the Veteran did demonstrate some behavior and/or performance changes during service, these began in October 1975 prior to the claimed sexual assault.  However, a May 1976 Army National Guard examination (only two months after the Veteran's separation from active service) shows that she complained of depression or excessive worry and loss of memory.  In addition, during a private hospitalization in January 1978 she was diagnosed as having chronic anxiety.  Consequently, the Board finds credible the Veteran's assertion that she was sexually assaulted during service.    

More recent medical evidence shows that the Veteran has been diagnosed as having major depression, a panic disorder with agoraphobia, and PTSD.  On VA examination in July 2010, the examiner concluded that the Veteran's PTSD, depression, and panic disorder all related to her in-service trauma, to include the sexual assault.

Thus, the evidence shows a diagnosis of a psychiatric disorder, including PTSD according to DSM, and a link established by medical evidence between current symptoms and the in-service sexual assault.  38 C.F.R. § 3.304(f)(5).  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.   38 C.F.R. §§ 3.102, 3.303, 3.304(f).            


ORDER

Entitlement to service connection for major depression, a panic disorder with agoraphobia, and PTSD is granted.


REMAND

The Veteran is in receipt of Social Security disability benefits, in part, for her back disability.  Records pertaining to her claim for disability benefits from the Social Security Administration (SSA) are pertinent to the claim on appeal and should be obtained on remand.  See May 2015 Written Statement.

On remand, the RO/AMC should also undertake efforts to obtain both the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  38 C.F.R. § 3.159(c)(1).  See September 2006 VA treatment record.

Remand is required to obtain outstanding VA treatment records from the Providence Rode Island VAMC.  The Veteran stated that she started treatment over 15 years prior at this facility.  (See Hearing Transcript p. 11).  The claims file contains treatment records only from June 2009 to April 2015.  

Finally, the Veteran should be scheduled for a VA spine examination in order to obtain a medical opinion, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing the issue of service connection for a low back disorder, as secondary to service-connected residuals of cervical strain.  See 38 C.F.R. § 3.310.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Providence Rode Island, dated prior to June 2009; and dated since April 2015.

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.

4.  Make arrangements to obtain the determination associated with the Veteran's award of Workers' Compensation and copies of all medical records underlying that determination.  The Veteran should be asked to submit all necessary release forms.

5.  Thereafter, schedule the Veteran for a VA spine examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner. 

The examiner should identify all current thoracic and lumbar spine disorders found to be present, to include any degenerative disc disease of the lumbosacral spine with thoracic strain. 

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current thoracic and/or lumbar spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  For the purpose of providing this opinion, the examiner should accept as true that the Veteran's back was injured on stairs during an assault in approximately February 1976.

(b)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current thoracic and/or lumbar spine disorder was either (i) caused by, or (ii) aggravated by, the Veteran's cervical strain.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

